Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-21 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 6 and 12-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 10-19 of U.S. Patent No. 11,362,896 (hereinafter ‘896), in view of Mangalvedkar (US 20200177589). 
‘896 claim 1 anticipates all features of instant claim 1 enumerated below except for
“wherein the one or more IoT servers execute one or more IoT applications”.
However, in a related field, Mangalvedkar teaches:
“wherein the one or more IoT servers execute one or more IoT applications;
registering, in bulk, each of the multiple IoT devices with at least one of the one or more IoT applications executed by the one or more IoT servers” (par. 0077 and 0078: “Embodiments of IoT devices 101 may seek registration with one or more IoT platforms 153 within a computing environment…. An IoT platform 153 (i.e., claimed “IoT server”) may refer supporting software that connects hardware (such as the IoT device 101), access points and networks 150 to end-user applications loaded in the memory 105 or accessible via the IoT platform 153…Embodiments of the IoT platform 153 may perform a plurality of functions within the computing environment 100, 180, 190, 200, 350, including the functions of a data controller, a gateway device, a communications network, data analyzer, data translator and/or an application service (including an end-user application or the provisioning service 109 in some embodiments).”)
It would have been obvious to one of ordinary skill before the effective filing date of the instant application to have introduced ‘s teachings alongside those of ‘896. The motivation to combine would have been to provide an automated (i.e., speedier as compared with traditional registering methods) method of registering IoT devices with IoT platform in order to equip or enable IoT devices with enhanced functionality such as configurable alerts and pluggable cloud services (Mangalvedkar, par. 0020 and 0078).
For a substantially similar rationale as applied to instant claim 1, instant claims 13, 15-17, 19, 20 and 21 are obvious in light of ‘896 independent claims 11, 13-15 and 17-19 in combination with Mangalvedkar’s teachings. 

Instant claims
‘896 claims
1. A system for installing multiple Internet-of-Things (IoT) devices comprising: 

multiple IoT devices; 

a multi-device hub communicatively coupled to each of the multiple IoT devices; 

one or more gateways communicatively coupled to the multi-device hub; and 

one or more IoT servers communicatively coupled to at least one of the one or more gateways; 

wherein the one or more IoT servers execute one or more IoT applications; and 

wherein the multi-device hub is configured to facilitate a bulk installation of the multiple IoT devices by executing one or more non-transient computer instructions for: 

registering, in bulk, each of the multiple IoT devices with at least one of the one or more IoT applications executed by the one or more IoT servers; and 














activating each of the multiple IoT devices for use with at least one of the one or more IoT applications.







2. The system of claim 1, wherein a single of the at least one of the one or more IoT servers is used for both the registering and the activating of the multiple IoT devices.

3. The system of claim 1, wherein different ones of the at least one or more IoT servers are used for respectively registering and activating the multiple IoT devices.

5. The system of claim 1, wherein the one or more device parameters are received by the multi-device hub from each of the one more IoT devices.

6. The system of claim 5, wherein the one or more device parameters include at least one of a device identifier (DevEUI), an application identifier (AppEUI) and an application key (AppKey).

12. The system of claim 1, wherein the non-transient computer instructions for registering further comprise: receiving an availability response from at least one of the one or more potential IoT servers; selecting, from the received availability responses, one of the one or more potential IoT servers; designating the selected one of the one or more potential IoT servers as an accepted IoT server; and communicating a server acceptance to the accepted IoT server; and wherein the server acceptance identifies, to the accepted IoT server, the one or more common IoT devices and the IoT functions to be supported by the accepted IoT server.

13. A system for installing multiple Internet-of-Things (IoT) devices comprising: 

multiple IoT devices; 

a multi-device hub communicatively coupled to each of the multiple IoT devices; 

one or more gateways communicatively coupled to the multi-device hub; and 

one or more IoT servers communicatively coupled to at least one of the one or more gateways; and 

wherein the one or more IoT servers execute one or more IoT applications; 

wherein the multi-device hub is configured to facilitate a bulk installation of the multiple IoT devices by executing one or more non-transient computer instructions comprising: 

registering, in bulk, each of the multiple IoT devices with at least one of the one or more IoT applications; and 

activating each of the multiple IoT devices for use with at least one of the one or more IoT applications by further executing computer instructions comprising; 

querying the one or more gateways; 

receiving one or more gateway responses from the one or more gateways queried; 

selecting, based on the one or more gateway responses, a selected gateway; and 

communicating a gateway acceptance to each of the selected gateway, a selected IoT application, and a selected IoT device selected from the multiple IoT devices.

14. The system of claim 13, wherein each of the one more gateway responses includes: a unique key for providing to a given one of the multiple IoT devices; and a common key for providing to the multi-device hub and each of the multiple IoT devices to be coupled with the selected gateway.

15. The system of claim 14, wherein the gateway acceptance includes: an identification of the selected gateway, the selected IoT application and the selected IoT device; the unique key and the common key; an identification of a selected network; and wherein the selected network communicatively couples the selected gateway with the selected IoT application.

16. The system of claim 15, wherein information provided in the gateway acceptance facilitates secure communications between the selected IoT device and the selected IoT application using the selected gateway and the selected network.

17. The system of claim 15, wherein the selected IoT application is selected during registering of each of the multiple IoT devices with at least one of the one or more IoT applications.

18. The system of claim 13, wherein the multi-device hub is communicatively coupled to at least one of the multiple IoT devices using at least one of a near field communication (NFC) link, a Wi-Fi protected setup (WPS) process, a personal identification number, infra-red signals, a code selection process, and a physical connection.

19. The system of claim 13, wherein the one or more IoT applications are communicatively coupled to at least one of the one or more IoT gateways via a network; and wherein, upon completion of installation, each of the multiple IoT devices are communicatively coupled to a selected IoT application, selected from the one or more IoT applications, via at least one of the one or more gateways and the network.

20. A method for installing multiple IoT devices comprising: 

registering, in bulk, each of multiple IoT devices with at least one of one or more IoT servers; and 

activating each of the multiple IoT devices for use with at least one of the one or more IoT servers by operations comprising: 

querying the one or more gateways; 

receiving one or more gateway responses from the one or more gateways queried; 

selecting, based on the one or more gateway responses, a selected gateway; and 

communicating a gateway acceptance to each of the selected gateway, a selected IoT server, and a selected IoT device selected from the multiple IoT devices; and 

wherein the one or more IoT servers execute one or more IoT applications.

21. A multi-hub device for facilitating multiple IoT device installation comprising: 

a communications module; 

a storage device; 

a processor; and 

a data bus communicatively coupling the each of the communications module, the storage device and the processor; 

wherein the processor is configured to execute non-transient computer instructions for facilitating bulk installation of the multiple IoT devices by: 

registering, in bulk, each of the multiple IoT devices with at least one of the one or more IoT servers; and 

activating each of the multiple IoT devices for use with at least one of the one or more IoT servers; and 

wherein the one or more IoT servers execute one or more IoT applications.
1. A system for installing multiple Internet-of-Things (IoT) devices comprising: 

multiple IoT devices; 

a multi-device hub communicatively coupled to each of the multiple IoT devices; 

one or more gateways communicatively coupled to the multi-device hub; and 

one or more IoT servers communicatively coupled to at least one of the one or more gateways; and 




wherein the multi-device hub is configured to facilitate a bulk installation of the multiple IoT devices by executing one or more non-transient computer instructions for: 

registering, in bulk, each of the multiple IoT devices with at least one of the one or more IoT servers; 

wherein the non-transient computer instructions for registering further comprise: communicating one or more device parameters, for a given IoT device of the multiple IoT devices, to a given IoT server of the multiple IoT server with which the given IoT device is to register; processing the one or more device parameters received from each of the multiple IoT devices to associate at least one of a common communication parameter and a common application parameter; and based on the association, identifying common IoT devices; and 

activating each of the multiple IoT devices for use with at least one of the one or more IoT servers; and 

wherein results arising from the processing are used by the multi-device hub to identify potential IoT servers, from the one or more IoT servers, with which the common IoT devices may register.

2. The system of claim 1, wherein a single of the at least one of the one or more IoT servers is used for both the registering and the activating of the multiple IoT devices.

3. The system of claim 1, wherein different ones of the at least one or more IoT servers are used for respectively registering and activating the multiple IoT devices.

4. The system of claim 1, wherein the one or more device parameters are received by the multi-device hub from each of the one more IoT devices.

5. The system of claim 4, wherein the one or more device parameters include at least one of a device identifier (DevEUI), an application identifier (AppEUI) and an application key (AppKey).

10. The system of claim 1, wherein the non-transient computer instructions for registering further comprise: receiving an availability response from at least one of the potential IoT servers; selecting, from the received availability responses, one of the potential IoT servers; designating the selected one of the potential IoT servers as an accepted IoT server; and communicating a server acceptance to the accepted IoT server; and wherein the server acceptance identifies, to the accepted IoT server, the one or more common IoT devices and the IoT functions to be supported by the accepted IoT server.



11. A system for installing multiple Internet-of-Things (IoT) devices comprising: 

multiple IoT devices; 

a multi-device hub communicatively coupled to each of the multiple IoT devices; 

one or more gateways communicatively coupled to the multi-device hub; and 

one or more IoT servers communicatively coupled to at least one of the one or more gateways; and 




wherein the multi-device hub is configured to facilitate a bulk installation of the multiple IoT devices by executing one or more non-transient computer instructions comprising: 

registering, in bulk, each of the multiple IoT devices with at least one of the one or more IoT servers; and 

activating each of the multiple IoT devices for use with at least one of the one or more IoT servers by further executing computer instructions comprising; 

querying the one or more gateways; 

receiving one or more gateway responses from the one or more gateways queried; 

selecting, based on the one or more gateway responses, a selected gateway; and 

communicating a gateway acceptance to each of the selected gateway, a selected IoT server, and a selected IoT device selected from the multiple IoT devices.

12. The system of claim 11, wherein each of the one more gateway responses includes: a unique key for providing to a given one of the multiple IoT devices; and a common key for providing to the multi-device hub and each of the multiple IoT devices to be coupled with the selected gateway.

13. The system of claim 12, wherein the gateway acceptance includes: an identification of the selected gateway, the selected IoT server and the selected IoT device; the unique key and the common key; an identification of a selected network; and wherein the selected network communicatively couples the selected gateway with the selected IoT server.

14. The system of claim 13, wherein information provided in the gateway acceptance facilitates secure communications between the selected IoT device and the selected IoT server using the selected gateway and the selected network.


15. The system of claim 13, wherein the selected IoT server is selected during registering of each of the multiple IoT devices with at least one of the one or more IoT servers.

16. The system of claim 11, wherein the multi-device hub is communicatively coupled to at least one of the multiple IoT devices using at least one of a near field communication (NFC) link, a Wi-Fi protected setup (WPS) process, a personal identification number, infra-red signals, a code selection process, and a physical connection.

17. The system of claim 11, wherein the one or more IoT servers are communicatively coupled to at least one of the one or more IoT gateways via a network; and wherein, upon completion of installation, each of the multiple IoT devices are communicatively coupled to a selected IoT server, selected from the one or more IoT servers, via at least one of the one or more gateways and the network.



18. A method for installing multiple IoT devices comprising: 

registering, in bulk, each of multiple IoT devices with at least one of one or more IoT servers; and 

activating each of the multiple IoT devices for use with at least one of the one or more IoT servers by operations comprising: 

querying one or more gateways;

receiving one or more gateway responses from the one or more gateways queried; 

selecting, based on the one or more gateway responses, a selected gateway; and 

communicating a gateway acceptance to each of the selected gateway, a selected IoT server, and a selected IoT device selected from the multiple IoT devices.




19. A multi-hub device for facilitating multiple IoT device installation comprising: 

a communications module; 

a storage device; 

a processor; and 

a data bus communicatively coupling the each of the communications module, the storage device and the processor; 

wherein the processor is configured to execute non-transient computer instructions for facilitating bulk installation of multiple IoT devices by: 


registering, in bulk, each of the multiple IoT devices with at least one or more IoT servers; and 

activating each of the multiple IoT devices for use with at least one of the one or more IoT servers by operations comprising: querying one or more gateway; receiving one or more gateway responses from the one or more gateways queried; selecting, based on the one or more gateway responses, a selected gateway, and communicating a gateway acceptance to each of the selected gateway, a selected IoT server, and a selected IoT device selected from the multiple IoT devices.


Allowable Subject Matter
Claims 4 and 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAYTON R WILLIAMS whose telephone number is (571)270-3801. The examiner can normally be reached M-F 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAYTON R WILLIAMS/Primary Examiner, Art Unit 2443